The plaintiff’s appeal from an interlocutory decree sustaining the defendant’s plea in bar brings nothing before this court where, as here, the appeal taken by the plaintiff from the final decree dismissing her bill was not seasonable. G. L. c. 214, § 19, as in effect prior to St. 1973, c. 1114, § 62. See Radio Corp. of America v. Raytheon Mfg. Co. 300 Mass. 113, 120 (1938); Fusaro v. Murray, 300 Mass. 229, 231 (1938). It may be appropriate to add that were we to have dealt with the case on its merits, our conclusions would not have differed from those of the trial judge in sustaining the plea. As the plaintiff has conceded, if the allegations *730of her bill sound in contract, the judge was right in sustaining the plea. We would concur in the further conclusion, which we assume was reached by the judge, that certain allegations of the bill essential to the plaintiff’s claim of a constructive trust in her favor are vague, con-clusory and insufficient to support her claim. Compare Woodard v. Woodard, 216 Mass. 1 (1913). See Gabriel v. Borowy, 324 Mass. 231, 237-238 (1949); Ranicar v. Goodwin, 326 Mass. 710, 713 (1951); Bogert, Trusts & Trustees, § 473, p. 30 (2d ed. 1960); Scott, Trusts, § 468, pp. 3439-3440 (3d ed. 1967).
Stephen R. Katz for the plaintiff.
George M. Ford for the defendant.

Appeals dismissed.